﻿There are times in the life of nations when circumstances arise that offer exceptional opportunities for strengthening peace and cooperation between peoples, opportunities for correcting past mistakes, for making up for the time wasted in conflicts, for realizing long-cherished desires.
I believe, without exaggerated optimism, that we have begun passing through one of these stages. There are indeed many signs that this is the case. But of all of them, the most fundamental is the restoration of the dignity and freedom of the human being. That development has made it possible for history to change its course, with the result that we have today the extraordinary opportunity - and also the vast responsibility - of attempting to build a better world than the one we have known up until now.
It is from this that this newly opened forty-sixth session of the General Assembly derives its special importance. Accordingly, Mr. President, we welcome your election, which enables an experienced diplomat to steer our debates to a successful conclusion. The General Assembly has voted to admit seven new Members, thus raising the number of Members of the United Nations to 166 and simultaneously confirming the Organization's validity and universality. We greet the Democratic Republic of Korea, Estonia, the Federated States of Micronesia, Latvia, Lithuania, the Marshall Islands and the Republic of Korea, and extend a most cordial welcome to them.
The formidable progress made by the cause of freedom in a few short but intense years has created conditions that will enable the United Nations, without sterile dissent, to comply fully with the stipulations of its basic Charter.
Chile and Latin America at large have also been a part of this process. The map of Latin American democracies, yesterday mutilated and obscured in various places by various forms of authoritarianism, now begins to conform to the outlines of a world seeking to establish a dialogue based on the common ideals of democracy and respect for human rights.
At this very moment the renewed democratic reality of our continent is feeing a crucial test in the form of the coup d'etat in Haiti. This constitutes an affront to the international community - which just a few days ago welcomed the President of Haiti on this very podium - and the most reprehensible type of attack on peace and security in our region. Yesterday the Organisation of American States set in motion the mechanisms agreed upon at its last general assembly to ensure the effectiveness of the Santiago Commitment to Democracy. The meeting of foreign ministers of States members of the OAS adopted measures to ensure the re-establishment of the legitimate Government in Haiti and sent a mission to that country. It expressed its willingness to take further steps, if necessary, to obtain this objective. We agreed without hesitation to the approval of these agreements.
Chile - which has known the suffering incurred by the breakdown of liberty - expresses its solidarity with the Haitian people and demands the respect for their free exercise of sovereignty as expressed in December of 1990 at the polls. Democracy must be re-established in Haiti.
We have seen that it is the values of democracy that have transformed an environment of confrontation into one of collaboration. These values have made it possible to put an end to conflicts that had dragged on for a long time and to make progress towards the solution of other as yet unresolved problems. They have achieved a start to the dismantling of the reprehensible apartheid regime, which we hope will soon disappear. Likewise, they have made possible the unequivocal and unanimous condemnation and halting of aggression perpetrated against a Member of the United Nations, thus discouraging the repetition of such acts in the future.
We agree with the statement in this year's report of the Secretary-General to the effect that: "the end of the long season of stagnation for the United Nations" (A/46/1, p. 2) has arrived. It is a reality recognised by all world leaders that the Organisation has gained in authority and prestige.
In large measure, this has been due to the effort, tenacity and creative imagination of its current Secretary-General. As the end of his term of office approaches, we should place it on record that Javier Peres de Cuellar has been an exemplary model for the standard of conduct recommended by the first President of the General Assembly to the Organisation's first Secretary-General: he has been firm without being intransigent, conciliatory without being weak, and impartial without exception. Almost half a century after its birth, the United Nations will have to be adapted to the challenges of the coming millennium. The present session will have to concentrate its efforts on such tasks. The far-reaching changes that have taken place on the world scene have, apart from moving beyond the former balance of power, changed the former concepts of security on which it was based. These changes now need to be reflected in the structures and procedures of the world Organization. They constitute capital which must be invested in bringing about significant progress in improving the mechanisms for peace, in negotiations for reaching substantive and balanced agreements on arms regulation, including the full and definitive prohibition of all weapons of mass destruction.
It is essential that the peace-keeping function entrusted to the United Nation by the San Francisco Charter should be fully discharged, in all forums, through multilateral action, and this should be a shared responsibility of all Member States. The experience of the Persian Gulf should lead to improvements in the means available to the Security Council for taking action with regard to the subjects within its competence and with regard to compliance with its resolutions.
We must recognise that peace is a commodity that is under constant threat on many fronts. This makes it advisable to welcome and support the timely and expeditious contributions that emerge in various ways and in various regions and subregions for preserving peace in those very places. In turn, the role of the Secretary-General during crises and in preventing conflicts needs to be strengthened. Chile is proud to add to its previous peace-keeping missions its current participation in the dedicated work of the United Nations Iraq-Kuwait Observation Mission (UNIKOM) in the Persian Gulf and that of the United Nations Mission for the Referendum in Western Sahara (MINURSO).
Above all, peace means that the disturbing tensions which still confront mankind have to be faced. The temptation to resort to force, terrorism, drug trafficking, the arms trade, the oppression of tyrannies, violation of human rights and the poverty that prevails today in extensive regions of the world cannot but be constant sources of conflict and insecurity.
In the immediate future, we are confident that, through understanding and collaboration, the dramatic situation now prevailing in Yugoslavia will be resolved; and we also hope for a fruitful outcome to the negotiations to ensure that the International Peace Conference on the Middle East will lead to a just solution to unresolved issues in that area.
The same spirit of understanding and cooperation inspires President Aylwin's government and all the Latin American nations in their efforts to make our region one where peace and democracy prevail- The promising and unprecedented steps recently taken in this direction are the outcome of the profound adherence of Latin America's democracies to dialogue and the full validation of International law.
In this way, Chile and Argentina have offered the community of nations eloquent testimony to their peaceful and law-abiding will to resolve by mutual agreement the remaining border disputes between them - on one of the longest and most difficult frontiers in the world - by resorting, on the only point that could not be resolved directly, to the arbitration mechanism provided for in the 1984 Treaty of Peace and Friendship.
The conviction that all disputes can be resolved peacefully has made possible a strengthening of the climate of trust in the region. In the recent Mendoza Accord, which we signed jointly with Brazil and Argentina, later joined by Uruguay, we proclaimed our determination to eliminate from Latin America any possibility that chemical and biological weapons would be introduced. Such initiatives will have to be supplemented by the establishment of a broad nuclear-free zone when we succeed in ensuring that the Treaty for the Prohibition of Nuclear Weapons in Latin America enters fully into force.
In the context of the positive steps aimed at neutralizing the risks of conflict in the continent, we received with profound joy and satisfaction the news of the agreements on El Salvador signed just a few days ago in this Organization, which us> r in the culminating phase of the pacification of Central America.
In Latin America today, active and concerted political efforts are under way to meet the challenges of a changing world. Despite the difficulties and limitations - and precisely with a view to overcoming them - cooperative agreements and mechanisms are multiplying in number. There is a growing awareness that peace and security can be consolidated only if we are capable of overcoming the diverse problems that conspire against the well-being and stability of our peoples.
Chile has committed itself to the task of making the promise of freedom and justice, which is inherent in democracy, a reality. This means bringing about growing levels of equity for our society, as well as effectively and coherently ensuring sustained and sustainable economic development.
Our country has recently demonstrated its effective export potential and its firm resolve to pursue the practices of an open and dynamic economy in conformity with the currently prevailing trends.
We consider that, in the present circumstances, an economy which aspires to be up to date must be able both to compete in all spheres of trade and to meet the demands of complementarity within its own region.
On the basis of this premise, Chile has joined resolutely in the process of Latin American integration within the framework of the Latin American Integration Association, employing a flexible approach which ties in with other encouraging formulas now current in the region.
We have concluded important agreements on economic issues with Argentina. We have just signed a highly important agreement with Mexico - the first of its kind in Latin America - which, after a brief period of progressive reduction of duties, will bring about freedom of trade between the two nations. We are developing similar arrangements with other countries of the region, namely, Venezuela, Colombia and Bolivia, with which we have already made significant progress.
In a world in which the trend towards globalisation is daily becoming more marked, we believe that regional integration and openness to the world, far from being in conflict, are converging approaches which cannot fail to optimize and strengthen the potential of our economy. In this sense, we have positively appraised President Bush's Americas Initiative and are fully ready to continue making progress towards the implementation of its provisions. Similarly, we are seeking to strengthen our links with Europe and with the Pacific nations, which are already important.
Interaction between different regions, rather than confinement within them, must be viewed as vital to the economic progress of mankind. Therefore, for the present, the expansion of world trade, the growing flow of investment and the transfer of technologies cannot be exclusive privileges of the industrialised countries. Rather, their salutary and beneficial effects should be extended to all regions and countries. It would be particularly discouraging if the collapse of ideological walls were to be succeeded by the erection of economic walls blocking the developing world's aspiration to become integrated into the international economy.
We are concerned, therefore, that in contrast to the signs of opening up and liberalisation, and in violation of basic norms of equity and reciprocity, protectionist positions continue to be reiterated, such as those which to date have made the Uruguay Bound of the General Agreement on Tariffs and Trade (GATT) unproductive and that-, drastically affect the ability of the nations that have fallen farthest behind to offer better living standards for their peoples. The time has come for the new focus on the human being that has become evident in the political sphere to be reflected likewise in the humanization of the economy.
In this connection, Chile is following with interest the proposals for reform that have been made with respect to the Economic and Social Council in an effort to systematize and coordinate its functions, rationalize its resources and strengthen the topics of development and technical cooperation. This process should help link the Council more effectively with other international economic and financial organisations.
The political progress made by the international community in recent years has not been accompanied by a similar process in the field of social development. The "social cost" of political change and economic adjustment has led to an alarming deterioration in the standards and quality of life in many parts of the world, particularly in the developing countries.
It is in these countries that the crisis in social conditions is having its most acute and devastating effects, exacerbated by the harmful impact of environmental degradation, which is today attaining truly intolerable proportions. All this has led not only to their continued stagnation but even to an open deterioration of their development prospects, while at the same time constantly counteracting the efforts at modernisation that are gaining some ground in these nations. This affects in particular the countries of Africa, which need special attention from the international community.
But this situation is not restricted to the developing world. Its effects and consequences extend, infiltrate, and bring pressure to bear on the industrialized societies as well, introducing increasingly disruptive elements.
Therefore, it is imperative that international development cooperation be recognized as vital to world security, and that all nations must be a part of it. Just. as the international community has begun to be aware of environmental problems - and the forthcoming International Conference on Environment and Development is an encouraging sign of this - it must tackle social problems with equal resolve. For these purposes, there is no multilateral forum other than the United Nations system. That is why the Government of Chile strongly supports the holding of a world summit meeting for social development, the careful preparation of which should take place at the highest possible level, in a world-wide consensus to step up multisectoral development cooperation and strengthen security in its twin aspects of the individual and society.
The dignity of the human being and the application and improvement of democracy must be the ultimate objective and central concern of all nations. It is democratic systems, despite their imperfections, which afford the best guarantees of respect for the human being and which most effectively promote healthy international coexistence.
A major contribution would be made to this objective if democratic governments themselves were to invite observers from the United Nations or regional organisations to be present during their electoral processes. In this way, this practice would become universal in other regions, rendering obsolete the argument that it constitutes a threat to sovereignty.
The Secretary-General reflects our view fully when he states in his report on the work of the Organisation:
"... the principle of non-interference with the essential domestic jurisdiction of States cannot be regarded as a protective barrier behind which human rights could be ... violated with impunity." To accept this false argument would run counter to the basic rule of all coexistence and betray the hopes of those who are victims of totalitarian systems and powerless to defend themselves. It is to them, and not to their persecutors, that we owe our loyalty. Solidarity is on the side of democracy and condemns those who violate it.
Accordingly, President Aylwin's Government - which has assumed an irrevocable moral commitment to the defence of these rights - will work untiringly, transcending frontiers and ideologies, to strengthen the mechanisms that protect democracies and, ultimately, the fundamental values of the human being. Accordingly, we attach special importance to the World Conference on Human Rights scheduled for 1993.
The last decade of this surprising century has opened up unsuspected possibilities for the international community - and also great uncertainties. It is for the nations assembled here, and for the Organisation that brings them together, to know how to take advantage of the former and dispel the latter.
But as important as the security of States, or more important, are the security and integrity of individuals. It is in relation to these, in the final analysis, that the tasks that are set and the actions taken must find their meaning.
Large numbers of human beings continue to live an existence clouded by all kinds of deprivations and threats. We cannot put off meeting their demands and their hopes, or disappoint them. They express fundamental and constant values of mankind which we all see as our own.
We have an opportunity such as we have perhaps never had before of ensuring that those values begin to prevail once and for all. Achieving this will mean giving back to large numbers of persons their dignity and freedom so that they can shape for themselves the course of the history they wish to live.
